TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00091-CV


                                Javier M. Alarcia, Appellant

                                              v.

                             Julie Gianelloni Connor, Appellee


           FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-14-007875, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Javier M. Alarcia has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: July 6, 2018